EXHIBIT 10.27

 

INDEMNITY AGREEMENT

 

This Agreement is made and entered into as of this 24th day of April, 2013, by
and between American Learning Corporation, a New York corporation (the
"Company"), and _________________ ("Indemnitee"), who is currently serving the
Company in the capacity of a director and/or officer thereof.

 

WITNESSETH:

 

WHEREAS, the Company and Indemnitee recognize that the interpretation of
ambiguous statutes, regulations and court opinions and of the Restated
Certificate of Incorporation (the "Certificate of Incorporation") and By-laws,
as amended (the "By-laws") of the Company, and the vagaries of public policy,
are too uncertain to provide directors and officers of the Company with adequate
or reliable advance knowledge or guidance with respect to the legal risks and
potential liabilities to which they become personally exposed as a result of
performing their duties in good faith for the Company; and

 

WHEREAS, the Company and the Indemnitee are aware that highly experienced and
capable persons are often reluctant to serve as directors and officers of a
corporation unless they are protected to the fullest extent permitted by law by
comprehensive insurance or indemnification; and

 

WHEREAS, the Business Corporation Law of the State of New York, which sets forth
certain provisions relating to the mandatory and permissive indemnification of,
and advancement of expenses to, officers and directors of a New York corporation
by such corporation, is specifically not exclusive of other rights to which
those indemnified thereunder may be entitled under any bylaw, agreement, vote of
shareholders or disinterested directors or otherwise, and, thus, does not by
itself limit the extent to which the Company may indemnify persons serving as
its officers and directors, provided such persons have met the applicable
standard of conduct; and

 

WHEREAS, the Company desires to have Indemnitee continue to serve as a director
and/or officer of the Company, and, if applicable, to serve in any other
capacity as agreed by the Company and the Indemnitee, free from undue concern
for unpredictable, inappropriate or unreasonable legal risks and personal
liabilities by reason of his or her acting in good faith in the performance of
his or her duty to the Company; and Indemnitee desires to continue to serve
(provided that he or she is furnished the indemnity provided for hereinafter) as
a director and/or officer of the Company and, if applicable, to serve in any
other capacity as agreed by the Indemnitee and the Company; and

 

WHEREAS, after due consideration and investigation of the terms and provisions
of this Agreement and the various other options available to the Company and the
Indemnitee in lieu thereof, the Board of Directors of the Company has determined
that the following Agreement is reasonable and prudent, and necessary to obtain
or retain Indemnitee's service to and on behalf of the Company.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Indemnitee,
intending to be legally bound, do hereby agree as follows:

 

Agreement to Serve. Indemnitee agrees to continue to serve as a director and/or
officer of the Company and, as Indemnitee and the Company may agree, in any
other capacity for the Company and/or as a director, officer, employee or agent
of another corporation, partnership, joint venture, trust, or other enterprise,
for so long as he or she is duly elected or appointed and qualified in
accordance with the provisions of the Business Corporation Law of the State of
New York and the Certificate of Incorporation and By-laws of the Company, or
until such time as he or she tenders a resignation. The Company acknowledges
that the Indemnitee is relying on this Agreement in so serving.

 

 

 

 



 

Definitions. As used in this Agreement:

 

The term "Proceeding" shall mean any threatened, pending or completed action,
suit, or proceeding, whether civil, criminal, administrative, arbitrative or
investigative (including an action by or in the right of the Company), any
appeal in such an action, suit, or proceeding, and any inquiry or investigation
that could lead to such an action, suit or proceeding. The final disposition of
a Proceeding shall be as determined by a settlement or the judgment of a court
or other investigative or administrative body. The Board of Directors shall not
make a determination as to the final disposition of a Proceeding.

 

“Change in Control" means a change in control of the Company of a nature that
would be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A (or in response to any similar item on any similar schedule or
form) promulgated under the Securities Exchange Act of 1934, as amended (the
"Act"), whether or not the Company is then subject to such reporting
requirement; provided, however, that, without limitation, such a Change in
Control shall be deemed to have occurred if (i) any "person" (as such term is
used in Sections 13(d) and 14(d) of the Act), other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or a
corporation owned directly or indirectly by the shareholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
is or becomes the "beneficial owner" (as defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Company representing 15% or more of
the combined voting power of the Company's then outstanding securities without
the prior approval of at least a majority of the members of the Board of
Directors of the Company in office immediately prior to such person attaining
such percentage interest; (ii) there occurs a proxy contest, or the Company is a
party to a merger, consolidation, sale of assets, plan of liquidation or other
reorganization not approved by at least a majority of the members of the Board
of Directors of the Company then in office, as a consequence of which members of
the Board of Directors in office immediately prior to such transaction or event
constitute less than a majority of the Board of Directors thereafter; or (iii)
during any period of two consecutive years, other than as a result of an event
described in clause (ii) of this subsection (b), individuals who at the
beginning of such period constituted the Board of Directors of the Company
(including for this purpose any new director whose election or nomination for
election by the Company's shareholders was approved by a vote of at least a
majority of the directors then still in office who were directors at the
beginning of such period) cease for any reason to constitute at least a majority
of the Board of Directors.

 

"Disinterested Director" means a director of the Company who is not and was not
a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

 

The term "Expenses" includes, without limitation, all reasonable attorneys'
fees, retainers, court costs, transcript costs, fees of experts, witness fees,
travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees and all other disbursements or expenses
of the types customarily incurred in connection with prosecuting, defending,
preparing to prosecute or defend, investigating, or being or preparing to be a
witness in a Proceeding. Expenses also shall include Expenses incurred in
connection with any appeal resulting from any Proceeding, including, without
limitation, the premium, security for, and other costs relating to any cost
bond, supersedes a bond, or other appeal bond or its equivalent.

 

"Independent Counsel" means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent: (i) the Company or Indemnitee
in any matter material to either such party (other than with respect to matters
concerning the Indemnitee under this Agreement, or of other indemnitees under
similar indemnification agreements), or (ii) any other party to the Proceeding
giving rise to a claim for indemnification hereunder. Notwithstanding the
foregoing, the term "Independent Counsel" shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee's rights under this Agreement. The Company
agrees to pay the reasonable fees and expenses of the Independent Counsel
referred to above and to fully indemnify such counsel against any and all
Expenses, claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto.

 

 

 



References to "other enterprise" shall include employee benefit plans;
references to "fines" shall include any (i) excise taxes assessed with respect
to any employee benefit plan and (ii) penalties; references to "serving at the
request of the Company" shall include any service as a director, officer,
employee or agent of the Company which imposes duties on, or involves services
by, such director, officer, employee or agent with respect to an employee
benefit plan, its participants or beneficiaries; and a person who acts in good
faith and in a manner he or she reasonably believed to be in the interest of the
participants and beneficiaries of an employee benefit plan shall be deemed to
have acted in a manner "not opposed to the best interests of the Company" as
referred to in this Agreement.

 

Indemnity in Third Party Proceedings. Subject to Sections 8 and 9, the Company
shall indemnify, defend and hold harmless Indemnitee to the fullest extent
permitted or required by the laws of the State of New York in effect as of the
date hereof or as such laws may from time to time hereafter be amended to
increase the scope of such permitted indemnification, if Indemnitee was or is a
party or is threatened to be made a party to any Proceeding (other than a
Proceeding by or in the right of the Company) by reason of the fact that
Indemnitee is or was a director and/or officer of the Company, or is or was
serving at the request of the Company as a director, officer, employee or agent
of another corporation, partnership, joint venture, trust, or other enterprise,
against all Expenses, judgments, fines and amounts paid in settlement actually
and reasonably incurred by Indemnitee (or on his or her behalf) in connection
with such Proceeding or any claim, issue or matter therein, provided the
Indemnitee acted in good faith and in a manner which he or she reasonably
believed to be in or not opposed to the best interests of the Company and, in
the case of a criminal Proceeding, had no reasonable cause to believe that
Indemnitee's conduct was unlawful. Indemnitee shall have the right to employ
Indemnitee's own legal counsel in any Proceeding for which indemnification is
available under this Section 3, subject to Section 8 below.

 

Indemnity in Proceedings By or In the Right of the Company. Subject to Sections
8 and 9, the Company shall indemnify, defend and hold harmless Indemnitee to the
fullest extent permitted or required by the laws of the State of New York in
effect as of the date hereof or as such laws may from time to time hereafter be
amended to increase the scope of such permitted indemnification, if Indemnitee
was or is a party or is threatened to be made a party to any Proceeding by or in
the right of the Company to procure a judgment in its favor by reason of the
fact that Indemnitee is or was a director and/or officer of the Company, or is
or was serving at the request of the Company as a director, officer, employee or
agent of another corporation, partnership, joint venture, trust, or other
enterprise, against all Expenses actually and reasonably incurred by Indemnitee
(or on his or her behalf) in connection with the defense or settlement of such
Proceeding or any claim, issue or matter therein, provided the Indemnitee acted
in good faith and in a manner which he or she reasonably believed to be in or
not opposed to the best interests of the Company and, in the case of a criminal
Proceeding, had no reasonable cause to believe that Indemnitee's conduct was
unlawful, and except that no indemnification shall be made under this Section 4
in respect of any claim, issue or matter as to which Indemnitee shall have been
adjudged to be liable to the Company unless and only to the extent that the
Supreme Court of the State of New York or other court in which such Proceeding
was brought or is pending, shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnity for such Expenses as
the Supreme Court of the State of New York or other court in such Proceeding
shall deem proper. Indemnitee shall have the right to employ Indemnitee's own
legal counsel in any Proceeding for which indemnification is available under
this Section 4, subject to Section 8 below.

 

Reimbursement for Expenses of a Witness. Notwithstanding any other provision of
this Agreement, to the extent that Indemnitee is, by reason of the fact that
Indemnitee is or was a director and/or officer of the Company, or is or was
serving at the request of the Company as a director, officer, employee or agent
of another corporation, partnership, joint venture, trust, or other enterprise,
a witness at the Company's request in any Proceeding to which Indemnitee is not
a party, he or she shall be reimbursed against all Expenses actually and
reasonably incurred by Indemnitee (or on his or her behalf) in connection
therewith upon Indemnitee's written request therefor.

 

Indemnification for Expenses of Successful Party. Notwithstanding any other
provision of this Agreement to the contrary, to the extent that Indemnitee has
been successful on the merits or otherwise (whether partially or in full) in
defense of any Proceeding referred to in Sections 3 and/or 4 of this Agreement,
or in defense of any claim, issue or matter therein, Indemnitee shall be
indemnified against all Expenses actually and reasonably incurred by Indemnitee
(or on his or her behalf) in connection therewith. For purposes of this Section
6, and without limitation, the termination of any claim, issue or matter in any
Proceeding referred to in Sections 3 and/or 4 of this Agreement by dismissal
shall be deemed to be a successful result as to such claim, issue or matter.

 

 

 



Advances of Expenses. Indemnitee shall have the right to advancement by the
Company prior to the final disposition of any Proceeding or any claim, issue or
other matter therein of any and all Expenses incurred by Indemnitee in defense
of such Proceeding or any claim, issue or other matter therein. Without limiting
the generality or effect of the foregoing, within 10 business days after any
request by Indemnitee, the Company shall, in accordance with such request, (a)
pay such Expenses on behalf of Indemnitee, (b) advance to Indemnitee funds in an
amount sufficient to pay such Expenses or (c) reimburse Indemnitee for such
Expenses; provided that Indemnitee shall repay any amounts actually advanced to
Indemnitee that, at the final disposition of the Proceeding to which the advance
related, were in excess of amounts paid or payable by Indemnitee in respect of
Expenses relating to, arising out of or resulting from such Proceeding; and
provided further the Company receives an undertaking by or on behalf of
Indemnitee ("Indemnitee Undertaking") to repay such amount paid, advanced or
reimbursed to the extent that it is ultimately determined that Indemnitee is not
entitled to be indemnified by the Company. The Indemnitee Undertaking shall be
substantially in the form of Exhibit A to this Agreement and shall be accepted
without reference to the financial ability of the Indemnitee to make such
repayment.

 

Notice and Defense of a Proceeding. As a condition precedent to the right to be
indemnified or receive advancement of Expenses, the Indemnitee must notify the
Company in writing as soon as practicable of any Proceeding for which indemnity
will or could be sought. With respect to any such Proceeding of which the
Company is so notified, the Company will be entitled to participate therein at
its own expense and/or to assume the defense thereof at its own expense, with
legal counsel reasonably acceptable to the Indemnitee. After notice from the
Company to the Indemnitee of its election so to assume such defense, the Company
shall not be liable to the Indemnitee for any legal or other Expenses
subsequently incurred by the Indemnitee in connection with such Proceeding,
other than as provided in this Section 8. The Indemnitee shall have the right to
employ his or her own counsel in connection with such Proceeding, but the fees
and expenses of such counsel incurred after notice from the Company of its
assumption of the defense thereof shall be at the expense of the Indemnitee
unless (i) the employment of counsel by the Indemnitee has been authorized by
the Company, (ii) counsel to the Indemnitee shall have reasonably concluded that
there may be a conflict of interest or position on any significant issue between
the Company and the Indemnitee in the conduct of the defense of such Proceeding,
or (iii) the Company shall not in fact have employed counsel to assume the
defense of such action, in each of which cases the fees and other Expenses of
counsel for the Indemnitee shall be at the expense of and borne by the Company,
except as otherwise expressly provided by this Agreement, and in no event shall
the Company be required to bear the expense of more than one counsel for all
Indemnitees with respect to a Proceeding. The Company shall not be entitled,
without the consent of the Indemnitee, to assume the defense of any Proceeding
brought by or in the right of the Company or as to which counsel for the
Indemnitee shall have reasonably made the conclusion provided for in clause (ii)
above.

 

Procedure for Determination of Entitlement to Indemnification.

 

To obtain indemnification or advancement of Expenses under this Agreement,
Indemnitee shall submit to the Company a written request therefor, including in
such request such documentation and information as is reasonably available to
the Indemnitee and is reasonably necessary to determine whether and to what
extent the Indemnitee is entitled to indemnification or advancement of Expenses.

 

It is the express intention of the parties that the Indemnitee be entitled to
indemnification hereunder to the fullest extent permitted by New York law.
Without limiting the generality or effect of the immediately preceding sentence,
and without excluding any other basis upon which Indemnitee may be found to be
entitled to indemnification hereunder, the Indemnitee shall be entitled to
indemnification hereunder if (i) Indemnitee acted in good faith and in a manner
which he or she reasonably believed to be in or not opposed to the best
interests of the Company and, in the case of a criminal Proceeding, had no
reasonable cause to believe that Indemnitee's conduct was unlawful, or (ii)
Indemnitee has been successful on the merits or otherwise in defense of any
Proceeding or any claim, issue or matter therein.

 

 



 

Upon written request by Indemnitee for indemnification pursuant to Section 9(a)
hereof, a determination, if required by applicable law, with respect to
Indemnitee's entitlement thereto shall be made in the specific case:

 

(i) if a Change in Control shall have occurred, by Independent Counsel in a
written opinion to the Board of Directors of the Company, a copy of which shall
be delivered to Indemnitee; or (ii) if a Change in Control shall not have
occurred, (A) by a majority vote of the Disinterested Directors, even though
less than a quorum of the Board of Directors of the Company, or (B) if there are
no Disinterested Directors or, if the Disinterested Directors so direct, by
Independent Counsel in a written opinion to the Board of Directors of the
Company, a copy of which shall be delivered to Indemnitee, or (C) a majority
vote of a quorum of the outstanding shares of stock of all classes entitled to
vote for directors, voting as a single class, which quorum shall consist of
shareholders who are not at that time parties to the Proceeding in question, or
(D) a court of competent jurisdiction. If it is so determined that Indemnitee is
entitled to indemnification hereunder, payment to Indemnitee shall be made
within 60 days after receipt by the Company of the request for indemnification
required pursuant to Section 9(a) hereof. Any costs or expenses (including
reasonable attorneys' fees and disbursements) incurred by Indemnitee in
cooperating with the person, persons or entity making the determination
discussed in this Section 9(c) with respect to Indemnitee's entitlement to
indemnification, shall be borne by the Company (irrespective of the
determination as to Indemnitee's entitlement to indemnification) and the Company
hereby indemnifies and agrees to hold Indemnitee harmless therefrom.

 

In the event the determination of entitlement to indemnification is to be made
by Independent Counsel pursuant to Section 9(c) hereof, the Independent Counsel
shall be selected as provided in this Section 9(d). If a Change in Control shall
not have occurred, the Independent Counsel shall be selected by the Board of
Directors of the Company, and the Company shall give written notice to
Indemnitee advising him or her of the identity of the Independent Counsel so
selected. If a Change in Control shall have occurred, the Independent Counsel
shall be selected by Indemnitee (unless Indemnitee shall request that such
selection be made by the Board of Directors of the Company, in which event the
preceding sentence shall apply), and Indemnitee shall give written notice to the
Company advising it of the identity of the Independent Counsel so selected. In
either event, Indemnitee or the Company, as the case may be, may, within 10 days
after such written notice of selection shall have been given, deliver to the
Company or to Indemnitee, as the case may be, a written objection to such
selection; provided, however, that such objection may be asserted only on the
ground that the Independent Counsel so selected does not meet the requirements
of "Independent Counsel" as defined in this Agreement, and the objection shall
set forth with particularity the factual basis of such assertion. Absent a
proper and timely objection, the person so selected shall act as Independent
Counsel. If such written objection is so made and substantiated, the Independent
Counsel so selected may not serve as Independent Counsel unless and until such
objection is withdrawn or a court has determined that such objection is without
merit. If, within 20 days after submission by Indemnitee of a written request
for indemnification pursuant to Section 9(c) hereof, no Independent Counsel
shall have been selected and not objected to, either the Company or Indemnitee
may petition a court of competent jurisdiction for resolution of any objection
which shall have been made by the Company or Indemnitee to the other's selection
of Independent Counsel and/or for the appointment as Independent Counsel of a
person selected by the Court or by such other person as the Court shall
designate, and the person with respect to whom all objections are so resolved or
the person so appointed shall act as Independent Counsel under this Section 9.

 

Indemnitee will be deemed a party to a Proceeding for all purposes hereof if
Indemnitee is named as a defendant or respondent in a complaint or petition for
relief in that Proceeding, regardless of whether Indemnitee is ever served with
process or makes an appearance in that Proceeding.

 



 

 

 



Presumptions and Effect of Certain Provisions.

 

Neither the failure of the Company (including its Board of Directors or
Independent Counsel) to have made a determination prior to the commencement of
any action pursuant to Section 11 of this Agreement that indemnification is
proper in the circumstances because Indemnitee has met the applicable standard
of conduct, nor an actual determination by the Company (including its Board of
Directors or Independent Counsel) that Indemnitee has not met such applicable
standard of conduct, shall be a defense to the action or create a presumption
that Indemnitee has not met the applicable standard of conduct.

 

If the person, persons or entity empowered or selected under Section 9 of this
Agreement to determine whether Indemnitee is entitled to indemnification shall
not have made a determination within 60 days after receipt by the Company of a
request for indemnification, the requisite determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee's
statement not misleading, in connection with the request for indemnification,
which if such fact were previously known, the Indemnitee would not have been
entitled to indemnification, or (ii) a prohibition of such indemnification under
applicable law; provided, however, that such 60-day period may be extended for a
reasonable time, not to exceed an additional 60 days, if the person, persons or
entity making the determination with respect to entitlement to indemnification
in good faith requires such additional time for the obtaining or evaluating of
documentation and/or information relating thereto.

 

The termination of any Proceeding or of any claim, issue or matter therein, by
judgment, order, settlement or conviction, or upon a plea of nolo contendere or
its equivalent, shall not, of itself, create a presumption that Indemnitee did
not act in good faith and in a manner that he or she reasonably believed to be
in or not opposed to the best interests of the Company, or, with respect to any
criminal Proceeding, had reasonable cause to believe that his or her conduct was
unlawful.

 

For purposes of any determination of whether Indemnitee acted in good faith and
in a manner reasonably believed to be in or not opposed to the best interests of
the Company, and, with respect to any criminal Proceeding, Indemnitee had no
reasonable cause to believe his or her conduct was unlawful (collectively, "Good
Faith"), Indemnitee shall be deemed to have acted in Good Faith if, with respect
to Indemnitee's action, Indemnitee relied in good faith on the records or books
of account of the Company and any other corporation, partnership, joint venture,
trust, or other enterprise of which Indemnitee is or was serving at the request
of the Company as a director, officer, employee or agent ("Enterprise"), or on
information, opinions, reports or statements, including financial statements and
other financial information, concerning the Enterprise or any other Person which
were prepared or supplied to Indemnitee by: (i) one or more officers or
employees of the Enterprise; (ii) appraisers, engineers, investment bankers,
legal counsel or other Persons as to matters Indemnitee reasonably believed were
within the professional or expert competence of those Persons and who have been
selected with reasonable care by or on behalf of the Company or Enterprise; and
(iii) any committee of the Board of Directors or equivalent managing body of the
Enterprise of which Indemnitee is or was, at the relevant time, not a member.
The provisions of this Section 10(d) shall not be deemed to be exclusive or to
limit in any way the other circumstances in which the Indemnitee may be deemed
to have met the applicable standard of conduct set forth in this Agreement.

 

The knowledge and/or actions, or failure to act, of any director, officer, agent
or employee of the Enterprise shall not be imputed to Indemnitee for purposes of
determining the right to indemnification under this Agreement.

 

Remedies of Indemnitee.

 

In the event that (i) a determination is made pursuant to Section 9 of this
Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 7
of this Agreement, (iii) no determination of entitlement to indemnification
shall have been made within the time period provided in this Agreement after
receipt by the Company of the written request for indemnification, (iv)
reimbursement or payment of indemnification is not made pursuant to Section 5,
Section 6 and/or Section 9(b)(ii), within 60 days after receipt by the Company
of a written request therefor, or (v) payment of indemnification pursuant to
Section 3 or Section 4 of this Agreement is not timely made after a
determination has been made, or deemed to have been made, that Indemnitee is
entitled to indemnification, Indemnitee shall be entitled to an adjudication by
the Supreme Court of the State of New York or a court of competent jurisdiction
of his or her entitlement to such indemnification or advancement of Expenses and
appeals therefrom, concluding in a final and unappealable judgment by the
highest court in New York. The Board of Directors shall not make a determination
as to the final disposition of such adjudication.

 

 

 



In the event that a determination shall have been made pursuant to Section 9 of
this Agreement that Indemnitee is not entitled to indemnification, any judicial
proceeding commenced pursuant to this Section 11 shall be conducted in all
respects as a de novo trial on the merits and Indemnitee shall not be prejudiced
by reason of that adverse determination.

 

If a determination shall have been made pursuant to Section 9 of this Agreement
that Indemnitee is entitled to indemnification, the Company shall be bound by
such determination in any judicial proceeding commenced pursuant to this Section
11, absent (i) a misstatement by Indemnitee of a material fact, or an omission
of a material fact necessary to make Indemnitee's statement not misleading, in
connection with the request for indemnification, which if such fact were
previously known, the Indemnitee would not have been entitled to indemnification
or (ii) a prohibition of such indemnification under applicable law.

 

In the event that Indemnitee, pursuant to this Section 11, seeks a judicial
adjudication of his or her rights under, or to recover damages for breach of,
this Agreement, Indemnitee shall be entitled to recover from the Company, and
shall be indemnified by the Company against, any and all expenses (of the types
described in the definition of Expenses in Section 2(d) of this Agreement)
actually and reasonably incurred by Indemnitee in such judicial adjudication.

 

The Company shall be precluded from asserting in any judicial proceeding
commenced pursuant to this Section 11 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate in any
such court that the Company is bound by all the provisions of this Agreement.

 

Indemnification and Advancement of Expenses Under this Agreement Not Exclusive;
Survival of Rights. The rights of indemnification and to receive advancement of
Expenses as provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may be entitled under the Certificate of
Incorporation or By-laws of the Company, any other agreement, any vote of
shareholders or disinterested directors, the Business Corporation Law of the
State of New York, or otherwise. No amendment or alteration of this Agreement or
of any provision hereof shall limit or restrict any right of Indemnitee under
this Agreement in respect of any action taken or omitted by such Indemnitee
prior to such amendment or alteration. To the extent that a change in the
Business Corporation Law of the State of New York, whether by statute or
judicial decision, permits greater indemnification or advancement of Expenses
than would be afforded currently under the Certificate of Incorporation of the
Company and this Agreement, it is the intent of the parties hereto that
Indemnitee shall enjoy by this Agreement the greater benefits so afforded by
such change. No right or remedy herein conferred is intended to be exclusive of
any other right or remedy, and every other right and remedy shall be cumulative
and in addition to every other right and remedy given hereunder or now or
hereafter existing at law or in equity or otherwise. The assertion or employment
of any right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other right or remedy.

 

Partial Indemnification. If Indemnitee is entitled under any provision of this
Agreement to indemnification or to receive advancement by the Company for a
portion of the Expenses, judgments, fines, penalties or amounts paid in
settlement actually and reasonably incurred by Indemnitee (or on his or her
behalf) in connection with such Proceeding, or any claim, issue or matter
therein, but not, however, for the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled.

 

 

 



Rights Continued. The rights of indemnification and to receive advancement of
Expenses as provided by this Agreement shall continue as to Indemnitee even
though Indemnitee may have ceased to be a director or officer of the Company,
and shall inure to the benefit of Indemnitee's personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.

 

No Construction as an Employment Agreement or Any Other Commitment. Nothing
contained in this Agreement shall be construed as giving Indemnitee any right to
be retained in the employ or as an officer of the Company or any of its
subsidiaries, if Indemnitee currently serves as an officer of the Company, or to
be renominated or reelected as a director of the Company, if Indemnitee
currently serves as a director of the Company.

 

No Duplication of Payments. The Company shall not be liable under this Agreement
to make any payment of amounts otherwise indeninifiable under this Agreement if,
and to the extent that, Indemnitee is entitled to or has otherwise actually
received such payment under any contract, agreement or insurance policy, the
Certificate of Incorporation or By-laws of the Company, or otherwise. Indemnitee
hereby releases the Company and its respective authorized representatives from
any claims for indemnification hereunder if and to the extent that Indemnitee
receives proceeds from any liability insurance policy or other third-party
source in payment or reimbursement for such Proceeding or claims. Indemnitee
hereby agrees to assign all proceeds Indemnitee receives under any such
insurance policy or third-party agreement to the extent of the amount of
indemnification made to Indemnitee under the terms of this Agreement.

 

Subrogation. In the event of payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all the rights of recovery of
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including without limitation the
execution of such documents as may be necessary to enable the Company
effectively to bring suit to enforce such rights.

 

Exceptions. Notwithstanding any other provision in this Agreement, but except as
provided in Section 11(d), the Company shall not be obligated pursuant to the
terms of this Agreement, to indemnify or advance Expenses to Indemnitee with
respect to any Proceeding, or any claim, issue or matter therein, (i) brought or
made by Indemnitee, unless the bringing of such Proceeding or the making of such
claim, issue or matter shall have been approved by the Board of Directors of the
Company, (ii) in which a final judgment is rendered against Indemnitee for an
accounting of profits made from the purchase and sale or the sale and purchase
by Indemnitee of securities of the Company pursuant to the provisions of Section
16(b) of the Act or similar provisions of any federal, state or local statute,
(iii) if a final adjudication establishes that the 1ndenmitee's acts or
omissions involved a breach of Indernnitee's fiduciary duties or intentional
misconduct, fraud or a knowing violation of the law, or (iv) charging an
improper personal benefit to Indemnitee and Indemnitee is adjudged liable on
that basis, unless, in each case, the Supreme Court of the State of New York or
other court in which such Proceeding was brought or other court of competent
jurisdiction determines upon application that in view of all the circumstances
of the case, the Indemnitee is fairly and reasonably entitled to indemnity for
such Expenses.

 

Notices. Any notice or other communication required or permitted to be given or
made to the Company or Indemnitee pursuant to this Agreement shall be given or
made in writing (a) three business days after being deposited in the United
States mail, with return receipt requested and postage thereon prepaid, (b) upon
delivery, when delivered personally or by overnight national courier or express
delivery, or (c) upon delivery, when sent by facsimile and provided confirmation
of receipt is obtained, addressed to the person to whom such notice or
communication is directed at the address of such person on the records of the
Company. Any such notice or communication to the Company shall be addressed to
the Secretary of the Company at the address of the Company's principal executive
office set forth in the Company's most recent periodic or current filing under
the Act.

 

 



 

Contractual Rights. The right to be indemnified or to receive advancement of
Expenses under this Agreement (i) is a contract right based upon good and
valuable consideration, pursuant to which Indemnitee may sue, (ii) is and is
intended to be retroactive and shall be available as to events occurring prior
to the date of this Agreement, and (iii) shall continue after any rescission or
restrictive modification of this Agreement as to events occurring prior thereto.

 

Severability. If any provision or provisions of this Agreement shall be held to
be invalid, illegal or unenforceable for any reason whatsoever, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby. To the fullest extent possible, the provisions of
this Agreement shall be construed so as to give effect to the intent manifested
by the provisions held invalid, illegal or unenforceable, and any provision or
provisions held to be invalid, illegal or unenforceable for any reason
whatsoever shall be deemed reformed to the extent necessary to conform to
applicable law and to give the maximum effect to the intent of the parties
hereto.

 

Successors; Binding Agreement. The Company shall use its commercially reasonable
efforts to cause any successor (whether direct or indirect by purchase, merger,
consolidation or otherwise to all or substantially all of the business or assets
of the Company), by written agreement in form and substance reasonably
satisfactory to Indemnitee, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place. As used in this
Agreement, "Company" shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid that executes and delivers
the agreement provided for in this Section 22 or that otherwise becomes bound by
the terms and provisions of this Agreement by operation of law. This Agreement
shall be binding upon the Company and its successors and assigns (including,
without limitation, any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business or assets
of the Company).

 

Counterparts, Modification, Headings, Gender.

 

This Agreement may be executed in counterparts, each of which shall be deemed an
original and all of which when taken together shall constitute one and the same
instrument, and either party hereto may execute this Agreement by signing any
such counterpart.

 

No provisions of this Agreement may be modified, waived or discharged unless
such waiver, modification or discharge is agreed to in writing and signed by
Indemnitee and an appropriate authorized officer of the Company. No waiver by
any party at any time of any breach by any other party of, or compliance with,
any condition or provision of this Agreement to be performed by any other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same time or at any prior or subsequent time.

 

Section headings are not to be considered part of this Agreement, are solely for
convenience of reference, and shall not affect the meaning or interpretation of
this Agreement or any provision set forth herein.

 

Pronouns in masculine, feminine and neuter genders shall be construed to include
any other gender, and words in the singular form shall be construed to include
the plural and vice versa, unless the context otherwise requires.

 

Exclusive Jurisdiction; Governing Law. The Company and Indemnitee agree that all
disputes in any way relating to or arising under this Agreement, including,
without limitation, any action for advancement of Expenses or indemnification,
shall be litigated, if at all, exclusively in the New York courts, and if
necessary, the corresponding appellate courts. This Agreement shall be governed
by and construed and enforced in accordance with the laws of the State of New
York applicable to contracts made and to be performed in such state without
giving effect to its principles of conflicts of laws. The Company and Indemnitee
(i) expressly submit themselves to the personal jurisdiction of the New York
courts for purposes of any action or proceeding arising out of or in connection
with this Agreement, (ii) irrevocably appoint, to the extent such party is not a
resident of the State of New York, National Corporate Research, Ltd., 10 East
40th Street, 10th Floor, New York, NY 10016 as its agent in the State of New
York as such party's agent for acceptance of legal process in connection with
any such action or proceeding against such party with the same legal force and
validity as if served upon such party personally within the State of New York,
(iii) waive any objection to the laying of venue of any such action or
proceeding in the New York courts, and (iv) waive, and agree not to plead or to
make, any claim that any such action or proceeding brought in the New York
courts has been brought in an improper or otherwise inconvenient forum.

 

 

 



Duration of Agreement. This Agreement shall continue until and terminate upon
the later of: (a) six years after the date that Indemnitee shall have ceased to
serve as a director and/or officer of the Company or director, officer, employee
or agent of any other corporation, partnership, joint venture, trust, or other
enterprise which Indemnitee served at the request of the Company; or (b) one
year after the final, nonappealable termination of any Proceeding then pending
in respect of which Indemnitee is granted rights of indemnification or
advancement of Expenses hereunder and of any proceeding commenced by Indemnitee
pursuant to Section 11 of this Agreement relating thereto.

 

Contribution. If it is established, under Section 9 or otherwise, that
Indemnitee has the right to be indemnified under this Agreement in respect of
any claim, but that right is unenforceable by reason of applicable law or public
policy, then, to the fullest extent applicable law permits, the Company, in lieu
of indemnifying or causing the indemnification of Indemnitee under this
Agreement, will contribute to the amount Indemnitee has incurred, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement or for Expenses reasonably incurred, in connection with that
Proceeding, in such proportion as is deemed fair and reasonable in light of all
the circumstances of that Proceeding in order to reflect:

 

the relative benefits Indemnitee and the Company have received as a result of
the event(s) or transactions(s) giving rise to that Proceeding; or

 

the relative fault of Indemnitee and of the Company and its other functionaries
in connection with those event(s) or transaction(s).

 

 

 

  AMERICAN LEARNING CORPORATION 





        By:       Name: Gary Gelman     Title: President and Chief Executive
Officer

 

 



 

 

  

ATTACHMENT I TO

INDEMNITEE'S UNDERTAKING

 

ITEMIZATION OF

TYPES AND AMOUNTS OF EXPENSES

 

 

Attached hereto are receipts, statements or invoices for the following
qualifying Expenses which Indemnitee represents have been incurred by Indemnitee
in connection with a Proceeding:

 

Type                    Amount

 

1.

 

Total Advanced Amount

 

 

